5 N.Y.3d 747 (2005)
834 N.E.2d 776
800 N.Y.S.2d 866
LARRY MUNOZ, Respondent, et al., Plaintiff,
v.
DJZ REALTY, LLC, Appellant. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Decided June 29, 2005.
Law Offices of Craig P. Curcio, Middletown (Gordon T. Sakow of counsel), for appellant.
*748 Brecher Fishman Pasternack Popish Heller Reiff & Walsh, P.C., New York City (Frank Gulino of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and defendant's motion for summary judgment dismissing the Labor Law § 240 (1) cause of action granted. The certified question should be answered in the negative.
Plaintiff was injured in a fall while applying a new advertisement to the face of a billboard that sat atop a building owned by defendant. Plaintiff's activities may have changed the outward appearance of the billboard, but did not change the billboard's structure, and thus were more akin to cosmetic maintenance or decorative modification than to "altering" for purposes of Labor Law § 240 (1) (see Joblon v Solow, 91 NY2d 457, 465 [1998]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.